Citation Nr: 1201511	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  05-10 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to August 1975.  He had additional service with the Reserves from September 1975 to January 1989 and with the Alabama Army National Guard from January 1989 to June 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for hearing loss and for a lumbar strain. 

In November 2008 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In November 2008 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in November 2008 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

In February 2009 the Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in this case, for the reasons discussed below, the case is again remanded to the AMC/RO.

The Veteran contends and testified that he first perceived a problem with hearing loss around 1980 approximately five years after his separation from active duty.  He also testified that he did not have back problems or seek treatment for his back during active duty, but began to have back problems from helicopter landings and vibrations of the helicopter during his service with the Reserves and National Guard.  He believed that he first sought chiropractic treatment for his back in 1979.  He denied any post-service back injuries or treatment from any orthopedic doctors.  He also testified that he was exposed to artillery noise during his service in Vietnam between August 1969 and August 1970.  

In addition, in April 2011 the AMC appeared to request dates of ACDUTRA and INACDUTRA from Code 13.  A July 2011 deferred rating decision advised that to avoid another remand by the Board, service treatment records needed to be obtained with the request directed to Code 11.  An undated computer screenshot indicated that the address code 11 was no longer a valid address code and that the request should be submitted via the DPRIS Web application.  It does not appear that the AMC/RO took any further action or steps to notify the Veteran and his representative regarding efforts to obtain his service treatment records.  Because he also identified experiencing acoustic trauma between 1969 and 1970 and the only record from his period of active duty is a July 1975 separation examination report, the AMC/RO must take additional action to attempt to locate his service treatment records from the period of service from February 1966 to August 1975.

Additionally, the Veteran should be afforded VA audiology and spine examinations to obtain an opinion as to whether his claimed conditions are related to his military service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which a veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should conduct another search for the Veteran's service treatment records, to include requests to the service department via DPRIS Web application and to the Veteran.  Any records obtained should be associated with the claims file.  Any unsuccessful attempt to locate the records should be documented in the claims file and the Veteran and his representative notified of such.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for claimed hearing loss and a low back disorder.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

3.  After the above has been completed to the extent possible, the Veteran should be afforded a VA audiological examination to determine whether he has a hearing loss disability and if so, whether such is possibly related to active service, to include drill periods of ACDUTRA and/or INACDUTRA, versus his civilian employment as a flight instructor.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the claims file and examining the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss disability had its onset during active military service or is otherwise related to active service to include noise exposure during drill periods of ACDUTRA or INACDUTRA, versus his civilian employment as a flight instructor.  A medical analysis and rationale must be included with the opinion.  

4.  The Veteran should also be scheduled for a VA spine examination to determine whether he has a current low back disability and if so, whether such is possibly related to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the claims file and examining the Veteran, the examiner is asked provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is related to any event or injury during military service, to include during a period of ACDUTRA and/or INACDUTRA, versus his civilian employment as a flight instructor.  A medical analysis and rationale must be included with the opinion.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


